OPINION — AG — (1) A CANDIDATE WHO HAS BEEN SUCCESSFULLY CHALLENGED CANNOT BE A CANDIDATE WHO IS UNOPPOSED, AND COULD NOT RECEIVE MORE THAN 10 PER CENT OF THE VOTES CAST; HENCE NEGATIVE. (2) IF A CANDIDATE DIES BEFORE THE FIRST ELECTION AT WHICH HIS NAME COLD APPEAR ON THE BALLOT, HIS ESTATE WOULD BE ENTITLED TO SAID REFUND IF HE WERE UNOPPOSED IN BOTH THE PRIMARY AND GENERAL ELECTIONS OR, IF HIS NAME APPEARED ON A BALLOT, HE RECEIVES MORE THAN 10 PER CENT OF THE VOTES CAST FOR THE OFFICE AT THE ELECTION IN WHICH HIS NAME FIRST APPEARS ON THE BALLOT, OTHERWISE NOT. (3) A CANDIDATE WHO WITHDRAWS BEFORE THE GENERAL ELECTION COULD NOT BE A "CANDIDATE WHO IS UNOPPOSED, IN BOTH THE PRIMARY AND GENERAL ELECTIONS", AND WOULD NOT BE ENTITLED TO SAID REFUND, BUT IF, BEFORE HE WITHDRAWS, HIS NAME APPEARS ON A BALLOT AND HE RECEIVES MORE THAN 10 PER CENT OF THE VOTES CAST AT THE TIME OF THE ELECTION IN WHICH HIS NAME FIRST APPEARS ON THE BALLOT, HE WOULD BE ENTITLED TO SAID REFUND. CITE: 26 O.S. 1961 166 [26-166], 26 O.S. 1961 167 [26-167], 26 O.S. 1961 161 [26-161], 26 O.S. 1965 Supp., 233 [26-233] (HARVEY CODY)